Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 1, the feature “close” in the limitation “demodulating said signal close to said vibrating element” is indefinite. The term "clear" is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Similar issue exists in Claim 6.
For the purpose of a compact prosecution, the examiner treated this term as a 

With regards to Claim 3, the feature “two vibrating elements” in the limitation “driving two vibrating elements from a single pair of wires” is indefinite.  The term "two vibration elements" is not defined in specification.
For the purpose of a compact prosecution, the examiner treated this term as describing a fork 10 with two side elements as shown in Fig. 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sascha D’Angelico et al. (US 20180024097), hereinafter ‘D’Angelico’, submitted in IDS dated 9/16/2019, in view of Shrinivas G. Joshi et al. (US 2016/0223497), hereinafter ‘Joshi’.

With regards to Claim 1, D’Angelico discloses
A method of driving a vibrating sensor (This invention relates to apparatus incorporating a vibrating transducer and, in particular, to methods of driving this form of apparatus [0001]), said sensor having a vibrating element (oscillatable unit 4 [0032]; 4, Fig.1); and drive (unit 4 is excited by means of an electromechanical transducer unit 5 (not shown) [0045]; excitation-/receiving unit 5 [0032]) and signal processing electronics (electronics unit 6 [0032]) spaced from said vibrating element (Fig.1), wherein said method comprises transmitting a signal to excite said vibrating element as an amplitude modulated frequency signal (The excitation signal 7 for driving the oscillatable unit 4 is, according to the invention, composed of an excitation carrier signal 8 and an excitation modulation signal 9, and is shown, by way of example, in FIG. 2a as a function of time [0033]; an excitation carrier signal 8 and an excitation modulation signal 9 [0033]; Modulated onto this signal is the excitation modulation signal 9 (signal b) [0046]; the received modulation signal 12 [0033]; signal 12, Fig.2b), and demodulating said signal (Within the AGC 14, the received signal 10 (signal e) is then freed of the modulation oscillation 9,12 and becomes again the excitation carrier signal (signal a). [0047]; signal “f” [0024]) close to said vibrating element (Fig.1).
However, D’Angelico does not specifically disclose exciting said vibrating element as an amplitude modulated high frequency signal.
Joshi discloses exciting said vibrating element as an amplitude modulated high frequency carrier signal [0006, 0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi to excite said vibrating element as an amplitude modulated high frequency carrier signal  (The modulator 74 performs this modulation in order to produce a combined output signal 76 that is transmitted from the antenna 46, Joshi [0045]) and as known in the art for transmitting low frequency signals from the vibrating element without losing energy.

With regards to Claim 6, D’Angelico in view of Joshi discloses the claimed limitations as discussed in Claim 1.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelico in view of Joshi, in further view of Gordon R. Parr (US 4751479), hereinafter ‘Parr’.
With regrds to Claim 2, D’Angelico in view of Joshi discloses the claimed invention as discussed in Claim 1.
However, D’Angelico does not specifically disclose that the drive and processing electronics are connected to the vibrating element by un-screened cable.
Parr discloses connections via un-screened cable (The cable 22 need not be screened, thereby keeping its size and weight to a minimum, Col.3, Lines 16-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi, in further view of Parr to connect the drive and processing electronics to the vibrating element by un-screened cable to reduce weight and avoid potential corrosion of screened cables (This thereby enables a reduction in the weight and size of the aircraft cables to be achieved and also avoids the corrosion problems sometimes associated with screened cables. Electrical connection of unscreened cables is also considerably simpler than that of screened cables, Parr, Col.5, Lines 37-42).

With regards to Claim 7, D’Angelico in view of Joshi, in further view of Parr discloses the claimed limitations as discussed in Claims 2 and 6.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelico in view of Joshi, in further view of Alfred Weissner (US 2144950), hereinafter ‘Weissner’.

With regards to Claim 3, D’Angelico in view of Joshi discloses the claimed invention as discussed in Claim 1.
However, D’Angelico does not specifically disclose driving two vibrating elements from a single pair of wires, one drive signal being transmitted as a low frequency signal and one signal being transmitted as an amplitude modulated signal on a high frequency carrier.
Weissner discloses single pair of wires used for transmitting one signal as a low frequency signal and one signal being transmitted on a high frequency carrier (Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi, in further view of Weissner to drive two vibrating elements from a single pair of wires, one drive signal being transmitted as a low frequency signal and one signal being transmitted as an amplitude modulated signal on a high frequency carrier as known in the art (It is well known to transmit high frequency communications over a network which at the same time serves for the transmission of low frequency communications, Wiessner, Col.1, Lines 1-4).

With regards to Claim 8, D’Angelico in view of Joshi, in further view of Weissner discloses the claimed limitations as discussed in Claims 3 and 6.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelico in view of Joshi, in further view of Wayne Cheung (US 5615065), hereinafter ‘Cheung’.

With regards to Claim 4, D’Angelico in view of Joshi discloses the claimed invention as discussed in Claim 1.
However, D’Angelico does not specifically disclose demodulating the high frequency signal using discrete non-active components.
Cheung discloses demodulating signal using discrete non-active components (Col.3, Lines 38-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi, in further view of Cheung to demodulate signal such as the high frequency signal using discrete non-active components as known in the art (Typically, a servo control system for controlling the position of a servo read head includes a demodulator for servo signal sampling and for amplitude-type or phase-type detection. Such demodulators use passive and active discrete components for filtering, automatic gain control setting, and analog-to-digital conversion (Cheung, Col.3, Lines 38-41).

With regards to Claim 9, D’Angelico in view of Joshi, in further view of Cheung discloses the claimed limitations as discussed in Claims 4 and 6.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelico in view of Joshi, in further view of Cheung, and further in view of  Leah Miller et al. (US 2005/0093173), hereinafter ‘Miller’.

With regards to Claim 5, D’Angelico in view of Joshi, in further view of Cheung discloses the claimed invention as discussed in Claim 4.
However, D’Angelico in view of Joshi, in further view of Cheung do not specifically disclose non-active components include one or more resistors, capacitors and rectifying diodes.
Miller discloses non-active components include one or more resistors, capacitors and rectifying diodes [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi, in further view of Cheung, and Miller to include in non—active components one or more resistors, capacitors and rectifying diodes as embedded elements (Miller [0031]).

With regards to Claim 10, D’Angelico in view of Joshi, in further view of Cheung, and Miller discloses the claimed limitations as discussed in Claims 5 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863